DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/10/22 has been entered.  Claims 1-19 remain pending in the application and no new claims were added.  Applicant’s amendments to the claims have overcome the objection previously set forth in the Non-Final Office Action mailed 10/8/21.

Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the third lens group consisting of only two positive lenses consecutively arranged in order from a side closest to the object side to the image side or the first two lenses in the third lens group being two positive lenses) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
MPEP 2111.03(I) defines transitional terns and states in part that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Although the references cited include additional lenses they still have “two positive lenses consecutively arranged from object side to image side”, there are just additional lenses in front of them.  Under the broadest reasonable interpretation, the cited references teach the claimed subject matter even if the two positive lenses are not the first and second lenses or only lenses in the group based on the chosen transitional terms and claim language.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obikane (US 2014/0347545), cited by applicant. 
Regarding Claim 1: Obikane (example 3), hereinafter referred to Obikane-E3, teaches a zoom lens (fig 11) comprising: only five lens groups consisting of a first lens group having  positive refractive power (G1), a second lens group having a negative refractive power (G2), a third lens group having a positive refractive power (G3), a fourth lens group having a negative refractive power (G4), and a fifth lens group (G5) in order from an object side to an image side as lens groups (¶16), wherein in a case of zooming from a wide angle end to a telephoto end, an interval between the first lens group and second lens group is increased (fig 11), an interval between the second lens group and third lens group is changed (table 9), an interval between the third and fourth lens group is changed (table 9), and an interval between the fourth lens group and the fifth lens group is changed (table 9), the third lens group includes two positive lenses consecutively arranged in order from a side closest to the object side to the image side (fig 11 cemented and biconvex), and the fifth lens group consists of a negative meniscus lens having a concave surface toward the object side (¶145 and fig 11) and a positive lens having a convex surface toward the object side (fig 11 & table 7) in order from the object side to the image side (fig 11).  
Regarding Claim 2: Obikane-E3 discloses the invention as described in Claim 1 and further teaches wherein the fourth lens group is moved along an optical axis in a case of focusing (¶145).  
Regarding Claim 4: Obikane-E3 discloses the invention as described in Claim 1 and further teaches wherein a stop is arranged between a surface of the second lens group closest to the image side and a surface of the third lens group closest to the object side (fig 11 and ¶145). 
Regarding Claim 5: Obikane-E3 discloses the invention as described in Claim 1 and further teaches wherein a lens of the third lens group closest to the image side is a biconvex lens (fig 11), and 
Regarding Claim 6: Obikane-E3 discloses the invention as described in Claim 1 and further teaches wherein in the case of zooming from the wide-angle end to the telephoto end the third lens group and fifth lens group are moved as a single unit (¶145, they don’t move). 
Regarding Claim 19: Obikane-E3 discloses the invention as described in Claim 1 and further teaches an imaging apparatus comprising the zoom lens of Claim 1 (¶3).  


Claims 1-5 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obikane (US 2014/0347545), cited by applicant. 
Regarding Claim 1: Obikane (example 5), hereinafter referred to Obikane-E5, teaches a zoom lens (fig 21) comprising: only five lens groups consisting of a first lens group having  positive refractive power (G1), a second lens group having a negative refractive power (G2), a third lens group having a positive refractive power (G3), a fourth lens group having a negative refractive power (G4), and a fifth lens group (G5) in order from an object side to an image side as lens groups (¶16), wherein in a case of zooming from a wide angle end to a telephoto end, an interval between the first lens group and second lens group is increased (fig 21), an interval between the second lens group and third lens group is changed (table 15), an interval between the third and fourth lens group is changed (table 15), and an interval between the fourth lens group and the fifth lens group is changed (table 15), the third lens group includes two positive lenses consecutively arranged in order from a side closest to the object side to the image side (fig 21 cemented and biconvex), and the fifth lens group consists of a negative meniscus lens having a concave surface toward the object side (¶151 and fig 21) and a positive lens having a convex surface toward the object side (fig 21 & table 13) in order from the object side to the image side (fig 21).  
Regarding Claim 2
Regarding Claim 3: Obikane-E5 discloses the invention as described in Claim 1 and further teaches wherein the first lens group at the telephoto end is positioned on the object side from the first lens group at the wide-angle end (fig 21). 
Regarding Claim 4: Obikane-E5 discloses the invention as described in Claim 1 and further teaches wherein a stop is arranged between a surface of the second lens group closest to the image side and a surface of the third lens group closest to the object side (fig 21 and ¶151).  
Regarding Claim 5: Obikane-E5 discloses the invention as described in Claim 1 and further teaches wherein a lens of the third lens group closest to the image side is a biconvex lens (fig 21), and the biconvex lens of the third lens group closest to the image side is moved in a direction intersecting with an optical axis in case of image shake correction (fig 21, ¶151). 
Regarding Claim 19: Obikane-E5 discloses the invention as described in Claim 1 and further teaches an imaging apparatus comprising the zoom lens of Claim 1 (¶3).  

Claims 1-6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obikane (US 2014/0347546), hereinafter referred to as Obikane ‘546. 
Regarding Claim 1
Regarding Claim 2: Obikane ‘546 discloses the invention as described in Claim 1 and further teaches wherein the fourth lens group is moved along an optical axis in a case of focusing (¶117).  
Regarding Claim 3: Obikane ‘546 discloses the invention as described in Claim 1 and further teaches wherein the first lens group at the telephoto end is positioned on the object side from the first lens group at the wide-angle end (fig 11). 
Regarding Claim 4: Obikane ‘546 discloses the invention as described in Claim 1 and further teaches wherein a stop is arranged between a surface of the second lens group closest to the image side and a surface of the third lens group closest to the object side (fig 11, ¶117). 
Regarding Claim 5: Obikane ‘546 discloses the invention as described in Claim 1 and further teaches wherein a lens of the third lens group closest to the image side is a biconvex lens (fig 11), and the biconvex lens of the third lens group closest to the image side is moved in a direction intersecting with an optical axis in case of image shake correction (fig 11, ¶117). 
Regarding Claim 6: Obikane ‘546 discloses the invention as described in Claim 1 and further teaches wherein in the case of zooming from the wide-angle end to the telephoto end the third lens group and fifth lens group are moved as a single unit (¶117). 
Regarding Claim 19: Obikane ‘546 discloses the invention as described in Claim 1 and further teaches an imaging apparatus comprising the zoom lens of Claim 1 (¶3).  

Allowable Subject Matter
Claims 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Although the prior art teaches a zoom lens with five lens groups in a positive-negative-positive-negative-either configuration with the third lens group including two positive lenses consecutively arranged from the object to image side and a fifth lens group consisting of a negative meniscus lens having a concave surface toward the object side and a positive lens having a convex surface toward the object side from the object to the image, the prior art taken either singularly or in combination fails to anticipate or fairly .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/28/22